United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                                                                   October 13, 2006

                    UNITED STATES COURT OF APPEALS             Charles R. Fulbruge III
                             FIFTH CIRCUIT                             Clerk


                               No. 05-41709
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

               RONALD LYMUEL, also known as Little Ron,

                                                     Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (3:05-CR-2-4)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ronald     Lymuel    appeals    his     guilty-plea   conviction      for

possessing, with the intent to distribute, five grams or more of a

mixture and substance containing cocaine base and aiding and

abetting the same.        See 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),

(b)(1)(B)(iii).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
     For the first time on appeal, Lymuel contends the magistrate

judge violated his due process rights, as well as 18 U.S.C. §

4241(a), in failing sua sponte to order a competency hearing.             If

a defendant did not file a motion for a competency hearing in the

district court or, as in this case, did file and then withdrew the

motion, our court will generally review for abuse of discretion the

failure sua sponte to order such a hearing.           See United States v.

Messervey, 317 F.3d 457, 463 (5th Cir. 2002).              (Subsequent to

withdrawing    his   motion,   Lymuel   agreed   to   proceed   before   the

magistrate judge.)     Furthermore, because Lymuel made no competency

objection during the guilty-plea hearing and did not seek to

withdraw his guilty plea in district court, our         review is only for

plain error.    See United States v. Vonn, 535 U.S. 55, 59 (2002).

For such error, a defendant must show a “plain” or “obvious” error

that affected his substantial rights.       See United States v. Olano,

507 U.S. 725, 732-35 (1993).      If such a showing is made, we still

retain discretion whether to correct the error. Generally, we will

not do so unless it “seriously affect[s] the fairness, integrity or

public reputation of judicial proceedings.”           Id. at 736 (internal

quotation marks and citation omitted).

     A psychiatric examination ordered by the magistrate judge

indicated Lymuel was malingering the presence of severe brain

damage. The results of his psychiatric examination, his videotaped

interactions and conversation for his drug transaction, statements


                                    2
made to the court by various parties, and Lymuel’s demeanor at his

guilty-plea   hearing,   when   objectively   considered,    were   not

sufficient to raise a bona fide doubt as to Lymuel’s competency and

were not sufficient to give the magistrate judge reasonable cause

to believe Lymuel was unable to understand the proceedings against

him or assist in his defense.   See Pate v. Robinson, 383 U.S. 375,

378 (1966); Messervey, 317 F.3d at 463.       As such, there was no

plain error in failing sua sponte to hold a competency hearing.

     In addition, again for the first time on appeal, Lymuel

asserts his guilty plea was not knowingly and voluntarily entered

because, in the light of his mental defect, his plea colloquy

should have consisted of more than simple yes or no questions which

did little to probe his reasoning and comprehension.         Again, we

review only for plain-error.    See Vonn, 535 U.S. at 59.      Because

the magistrate judge found Lymuel competent to enter a guilty plea

and the plea colloquy was sufficient to reasonably assure the plea

was knowingly and voluntarily entered, Lymuel has not shown plain

error.

                                                            AFFIRMED




                                  3